Russell, C. J.
A general assignment of error in a petition for certiorari that the municipal court erred in rendering the judgment of which complaint is made, without more, is insufficient to present the point that the municipal ordinance under which the petitioner was convicted was void because the municipality, without express legislative authority, bad assumed to penalize an act already made an offense by the laws of the State. There being no other assignment of error, the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.

Certiorari; from Burke superior court — Judge Sheppard presiding. October 6, 1914..
G. B. Garlick, for plaintiff in error.
H. J. Fullbright, contra.